DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 17 June 2019 and 29 January 2020 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed term “mobilizer” (claim 6), “driver” (claim 8). See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). 
The disclosure is objected to because of the following informalities:  
.
Appropriate correction is required.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “mobilizer” (claims 6 and 10), “a recess… to be passed through by an air conduit” (claims 7 and 9), “air conduit” (claims 7 and 9), “a casing” (claim 8), “discharge orifices” (claim 8), “a driver” (claim 8), “at least one air conduit [that] extends substantially outside of the casing” (claim 9), “gate actuation system” (claim 10), “a device for driving the control ring” (claim 11) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-11 are objected to because of the following informalities: 
In claim 1, line 3, --the-- should be added before “discharge gates” (to improve the formality of the claim - see line 1 reciting “discharge gates”).
In claim 2, line 2, “general” should be deleted (to improve the formality of the claim)(note: “general” is superfluous since “tubular” is generic).
	In claim 5, line 2, “one of” should be deleted.
	In claim 6, line 1, “to the gates have” should be changed to --has--.
In claim 8, line 1, “comprising a casing which” should be changed to --wherein the casing-- (to improve the formality of the claim - see claim 1 reciting “a casing”).
In claim 8, line 3, a comma should be added after “gates”.
In claim 8, lines 4-5, “and of which the connector are connected” should be edited for grammar.
In claim 8, 2nd to last line, “of” should be changed to --relative to-- (note: “orifices” do not open and close).
In claim 8, last line, “of” should be changed to --relative to-- (note: “orifices” do not open and close).
In claim 9, line 2, “an” (line 2) should be changed to --at least one-- and --the-- should be added before “at least one air conduit” (line 3)(to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 10, lines 1-2, “to the gates” should be deleted (to improve the clarity of the claim).
In claim 10, line 2, “of the gates” should be deleted (to improve the clarity of the claim).
Claims 3, 4, 7, and 11 are objected to due to dependency.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “lever actuation system” (claim 6), “actuation system” (claim 8), “a driver for driving” (claim 8), “gate actuation system” (claim 10), “a device for driving” (claim 11). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 6 and 8-11 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 6, the limitation recited as “a mobilizer” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163.03,  "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is 

In claim 8, the limitation recited as “actuation system [of the gates]” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “actuation system [of the gates]” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description uses the terms “lever actuation system” and “gate actuation system”, but there is no disclosure of “actuation system” apart from “lever actuation system” and “gate actuation system”. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”. Due to dependency, this rejection also applies to claims 9 and 10.

In claim 8, the limitation recited as “a driver for driving” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “a driver for driving” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art claims 9 and 10. 

In claim 9, the term "substantially” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 11, the limitation recited as “a device for driving” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “a device for driving” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a connector for connecting to discharge gates” renders the claim indefinite in light of the invention being characterized as “A control ring” and the disclosure showing control ring 10 as the only element that connects to discharge gates. It is unclear what structure corresponds to “connector” and/ how “connector” is distinguished from “control ring”. Due to dependency, this rejection also applies to claims 2-11.

In claim 1, the limitation recited as “the connector being carried by the metal sectors” in combination with the antecedent limitation “the connector includes metal sectors” renders the claim indefinite since it is unclear how an element can be “carried by” a constituent thereof. Due to dependency, this rejection also applies to claims 2-11.

In claim 6, the limitation recited as “a lever actuation system of the gates, the lever actuation system configured to drive a mobilizer by a rotational movement of the control ring” renders the claim indefinite since it includes positive recitations that are outside the scope of the invention characterized as “A control ring” (note: the disclosed control ring 10 is depicted in Figure 2 as constituted by sectors 11,12,13).

In claim 6, the limitation recited as “a mobilizer” is unclear since “mobilizer” is not a recognized term of art and the disclosure does not indicate what is meant by “mobilizer”, thereby rendering indefinite its meaning.

In claim 8, the limitation recited as “a driver” is unclear since there is no disclosure of this element, thereby rendering indefinite its meaning.

In claim 8, the limitation recited as “actuation system [of the gates]” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “actuation system [of the gates]” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”. Due to dependency, this rejection also applies to claims 9 and 10.

In claim 8, the limitation recited as “a driver for driving” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “a driver for driving” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description uses the terms “lever actuation system” and “gate actuation system”, but there is no disclosure of “actuation system” apart from “lever actuation system” and “gate actuation system”. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point claims 9 and 10.

In claim 9, the limitation recited as “an air conduit of the turbine engine wherein at least one air conduit extends substantially axially outside of the casing and passes through the recess of the at least one of the metal sectors” renders the claim indefinite since it includes positive recitations that are outside the scope of the invention characterized as “A control ring” (note: the disclosed control ring 10 is depicted in Figure 2 as constituted by sectors 11,12,13).

In claim 10, the limitation recited as “a gate actuation system” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “a gate actuation system” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”. 

In claim 10, the limitation recited as “the gate actuation system driving a mobilizer” renders the claim indefinite since it includes positive recitations that are outside the scope of the invention characterized as “A control ring” (note: the disclosed control ring 10 is depicted in Figure 2 as constituted by sectors 11,12,13).

claim 10, the limitation recited as “a mobilizer” is unclear since “mobilizer” is not a recognized term of art and the disclosure does not indicate what is meant by “mobilizer”, thereby rendering indefinite its meaning.

In claim 10, the limitation recited as “the metal sectors includes recesses which are at least partially housed clevises belonging to the actuation system of the gates” since it is unclear whether “recesses” is part of “metal sectors” or “actuation system” (note: “the metal sectors includes recesses” and “recesses… are clevises belonging to the actuation system” involve assignment of “recesses” to “metal sectors” and “actuation system”, which are claimed as distinct elements).

In claim 11, the limitation recited as “a device for driving” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “a device for driving” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetters et al. (US 2016/0319688 - hereafter referred to as Vetters).

In reference to claim 1 (as far as it is clear and definite)
Vetters discloses:
A control ring (i.e., blade track 324 - see Figures 2 and 6) for controlling discharge gates for an aircraft turbine engine, the control ring extending around a casing of the turbine engine and comprising: a connector (note: “connector” is considered as being defined by “the connector includes metal sectors and composite material sectors”) for connecting to discharge gates, wherein the connector includes metal sectors (i.e., C-shaped clips 374 - Figure 6) and composite material sectors (i.e., CMC segments 333,334,335 - Figure 6)(note: reference character “334” is not used but is implied by reference character “34” being used in Figure 2), the metal sectors connected to one another by (see Figures 2 and 6) the composite material sectors; 
the connector being carried by the metal sectors (note: the recitation “the connector being carried by the metal sectors” is unclear - see the corresponding indefiniteness rejection above).

When reading the preamble in the context of the entire claim, the recitation “for controlling discharge gates” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition 
Furthermore, the limitation recited as “the control ring extending around a casing of the turbine engine” is considered as a statement of intended use that does not limit the invention since it merely places the invention characterized as “A control ring” in a an environment of use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of a casing).
Furthermore, the limitation recited as “for connecting to discharge gates” is considered as a statement of intended use that does not limit the invention (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of discharge gates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leibach et al. (US 3,685,738 - hereafter referred to as Leibach) in view of Stransky et al. (US 5,048,286 - hereafter referred to as Stransky; see IDS submission) and Bouru (US 7,938,620).

In reference to claim 1 (as far as it is clear and definite)
Leibach discloses:
A control ring for controlling discharge gates for an aircraft turbine engine, the control ring extending around a casing of the turbine engine and comprising: 
a connector (note: “connector” is considered as being defined by “the connector includes metal sectors and composite material sectors”) for connecting to discharge gates, wherein the connector includes first sectors (i.e., bevel gears 37) and second sectors (i.e., flexible shafts 38), the first sectors connected (see Figure 5) to one another by the second sectors; 
the connector being carried by the first sectors (note: the recitation “the connector being carried by the metal sectors” is unclear - see the corresponding indefiniteness rejection above).

When reading the preamble in the context of the entire claim, the recitation “for controlling discharge gates” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-
Furthermore, the limitation recited as “the control ring extending around a casing of the turbine engine” is considered as a statement of intended use that does not limit the invention since it merely places the invention characterized as “A control ring” in a an environment of use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of a casing).
Furthermore, the limitation recited as “for connecting to discharge gates” is considered as a statement of intended use that does not limit the invention (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of discharge gates).

Leibach does not disclose:
	the first sectors are metal and the second sectors are composite material.

Stransky discloses:
a gas turbine engine valve system comprising flow-modifying elements (i.e., valve elements 54) that are formed of titanium (see col.11:ll.66-68) in order to limit weight.

Leibach further discloses that each bevel gear 37 forms part of a flow-modifying element (i.e., flap 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Leibach to include forming the flow-modifying elements of titanium, as disclosed by Stransky, for the purpose of limiting weight.

Bouru discloses:


Leibach further discloses that the shafts 38 transmit motion to bevel gears 37, thus, serve a similar function to Bouru actuator ring 18, which transmits motion to links 16. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Leibach to include forming the transmission elements of composite material, as disclosed by Bouru, for the purpose of limiting weight (note: composite material is a known light-weight material).

Leibach in view of Stransky and Bouru addresses:
the first sectors (Leibach - 37) are metal (Stranksy - titanium) and the second sectors (Leibach - 38) are composite material (Bouru).

In reference to claim 2
Leibach in view of Stransky and Bouru addresses:
The control ring according to the claim 1, wherein the composite material sectors (Leibach - 38, as modified by Bouru) each have a general tubular shape (see Leibach Figures 4 and 5).  

In reference to claim 3
Leibach in view of Stransky and Bouru addresses:
The control ring according to the claim 2, wherein the composite material sectors (Leibach - 38, as modified by Bouru) have one of a circular (see Leibach Figures 4 and 5), oblong, elliptic, oval, rectangular, or square shaped section.  



In reference to claim 4
Leibach in view of Stransky and Bouru addresses:
The control ring according to claim 2, wherein the composite material sectors (Leibach - 38, as modified by Bouru) are connected to the metal sectors (Leibach - 37, as modified by Stransky) by a male/female interlocking (see Leibach Figure 5).

In reference to claim 6 (as far as it is clear and definite)
Leibach in view of Stransky and Bouru addresses:
The control ring according to claim 1, wherein the connector to the gates have a fixed portion (i.e., the housing of Leibach bevel gears 37 - see annotated Leibach Figure 5 below) configured to engage with a lever actuation system of the gates, the lever actuation system configured to drive a mobilizer by a rotational movement of the control ring.

    PNG
    media_image1.png
    301
    429
    media_image1.png
    Greyscale


It is noted that the limitation recited as “configured to engage with a lever actuation system of the gates, the lever actuation system configured to drive a mobilizer by a rotational movement of the control ring” is being treated as a statement of intended use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of lever actuation system 3). 


In reference to claim 7

The control ring according to claim 1, wherein at least one of the metal sectors (Leibach - 37, as modified by Stransky) comprises a recess (see annotated Leibach Figure 5 below) positioned to be passed through by an air conduit of the turbine engine.

    PNG
    media_image2.png
    301
    387
    media_image2.png
    Greyscale


It is noted that the limitation recited as “positioned to be passed through by an air conduit of the turbine engine” is being treated as a statement of intended use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of an air conduit). 

In reference to claim 11 (as far as it is clear and definite)
Leibach in view of Stransky and Bouru addresses:
The control ring according to claim 1, wherein at least one of the metal sectors (Leibach - 37, as modified by Stransky) comprises a recess (i.e., a slot for permitting passage of gear 36 - see Leibach Figure 5) positioned to be connected to a device (36 - Leibach Figure 5) for driving the control ring in rotation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leibach in view of Stransky, Bouru, and Lohausen (US 5,509,321).

In reference to claim 5
Leibach in view of Stransky and Bouru addresses:
The control ring according to claim 1.

Leibach in view of Stransky and Bouru does not address:
the composite material sectors and the metal sectors are fixed together by one of glue or a screw.

Leibach further discloses that the shafts 38 are rotationally fixed to bevel gears 37, but is silent as to the connection therebetween.

Lohausen discloses a known connection means between a rotational shaft (3) and a bevel gear (4,8) that includes use of a grub screw (see col.2:ll.22-31).
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Leibach in view of Stransky and Bouru to include a screw for securing the “composite material sectors” to the “metal sectors”, as disclosed by Lohausen, for the purpose of ensuring successful transfer of motion therebetween.

	Claims 1-4, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2016/0169104 - hereafter referred to as Rowe) in view of Stransky and Bouru.



In reference to claim 1 (as far as it is clear and definite)
Rowe discloses:
A control ring for controlling discharge gates for an aircraft turbine engine, the control ring extending around a casing of the turbine engine and comprising: 
a connector (note: “connector” is considered as being defined by “the connector includes metal sectors and composite material sectors”) for connecting to discharge gates (i.e., doors 25), wherein the connector includes first sectors (i.e., the assembly of actuators 22-1 through 22-11) and second sectors (i.e., shafts 24), the first sectors connected to one another by the second sectors; 
the connector being carried by the first sectors (note: the recitation “the connector being carried by” is unclear - see the corresponding indefiniteness rejection above).

When reading the preamble in the context of the entire claim, the recitation “for controlling discharge gates” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Furthermore, the limitation recited as “the control ring extending around a casing of the turbine engine” is considered as a statement of intended use that does not limit the invention since it merely places the invention characterized as “A control ring” in a an environment of use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of a casing).
Furthermore, the limitation recited as “for connecting to discharge gates” is considered as a statement of intended use that does not limit the invention (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of discharge gates).

Stransky discloses:


Rowe further discloses that each first sector / actuator 22-n forms part of a flow-modifying element (in combination with doors 25).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Rowe to include forming the flow-modifying elements of titanium, as disclosed by Stransky, for the purpose of limiting weight.

Bouru discloses:
	a gas turbine engine variable stator vane assembly comprising a transmission element (i.e., actuator ring 18) that is formed of composite material (see col.6:ll.15-16).

Rowe further discloses that the shafts 24 transmit motion to actuators 22-n and, thus, serve a similar function to Bouru actuator ring 18, which transmits motion to links 16. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Rowe to include forming the transmission elements of composite material, as disclosed by Bouru, for the purpose of limiting weight (note: composite material is a known light-weight material).


Rowe in view of Stransky and Bouru addresses:
the first sectors (Rowe - 22-n) are metal (Stranksy - titanium) and the second sectors (Rowe - 24) are composite material (Bouru).

In reference to claim 2

The control ring according to the claim 1, wherein the composite material sectors (Rowe - 24, as modified by Bouru) each have a general tubular shape (see Rowe Figure 1).  

In reference to claim 3
Rowe in view of Stransky and Bouru addresses:
The control ring according to the claim 2, wherein the composite material sectors (Rowe - 24, as modified by Bouru) have one of a circular (see Rowe Figure 1), oblong, elliptic, oval, rectangular, or square shaped section.  

In reference to claim 4
Rowe in view of Stransky and Bouru addresses:
The control ring according to claim 2, wherein the composite material sectors (Rowe - 24, as modified by Bouru) are connected to the metal sectors (Rowe - 22-n, as modified by Stransky) by a male/female interlocking (see Rowe Figure 1).

In reference to claim 7
Rowe in view of Stransky and Bouru addresses:
The control ring according to claim 1, wherein at least one of the metal sectors (Rowe - 22-n, as modified by Stransky) comprises a recess (see annotated Rowe Figure 1 below) positioned to be passed through by an air conduit of the turbine engine.

    PNG
    media_image3.png
    356
    316
    media_image3.png
    Greyscale

It is noted that the limitation recited as “positioned to be passed through by an air conduit of the turbine engine” is being treated as a statement of intended use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of an air conduit). 

In reference to claim 8 (as far as it is clear and definite)
Rowe in view of Stransky and Bouru addresses:
The aircraft turbine engine, comprising a casing (not shown but inherent) which externally defines an annular stream of flow of a gas stream and which comprises an annular row of discharge orifices (i.e., the orifices, not shown but inherent, opened and closed by Rowe doors 25) which can be blocked by the gates (Rowe - 25) the turbine engine comprising:  GVFR\69664AP docx-9-the control ring according to claim 1 which extends around the casing and of which the connector are connected to the actuation system of the gates, a driver (i.e., motor 16 - see Rowe par. [0021]) for driving the control ring in rotation about a longitudinal axis (X) of the turbine engine to move the gates (Rowe - 25) from opening positions of the orifices to closing positions of the orifices.



In reference to claim 11 (as far as it is clear and definite)
Rowe in view of Stransky and Bouru addresses:
The control ring according to claim 1, wherein at least one of the metal sectors (Rowe - 22-n, as modified by Stransky) comprises a recess (i.e., a slot in Rowe element 27 for receiving the Rowe rod 30 - see Rowe Figure 1) positioned to be connected to a device (i.e., Rowe motor 16 - see Rowe par. [0021]) for driving the control ring in rotation.

Examiner’s Comment
	Although claims 9 and 10 are not rejected over prior art, indication of allowable subject matter therein is reserved pending Applicant’s response to the 112(a) rejections set forth above.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Abbe et al. (US 6,378,294) discloses a ring for thrust nozzle comprising composite sectors (30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745